Case 2:16-cv-09319-VBF-SHK Document 76 Filed 09/16/21 Page 1 of 1 Page ID #:808




                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

  Case No.      2:16-cv-09319-VBF(SHK)                                Date: September 16, 2021
  Title: John Tracey Armstrong, Jr. v. Debbie Asuncion



 Present: The Honorable Shashi H. Kewalramani, United States Magistrate Judge


                D. Castellanos                                          Not Reported
                Deputy Clerk                                           Court Reporter


     Attorney(s) Present for Plaintiff(s):                 Attorney(s) Present for Defendant(s):
                None Present                                            None Present


 Proceedings (IN CHAMBERS): ORDER TO SHOW CAUSE


          On September 13, 2021, pursuant to the Court’s previous order, Petitioner submitted a
 status report disclosing that “[o]n September 9, 2021, Mr. Armstrong’s Murder conviction was
 vacated, and he was resentenced to the following: PC 211 (robbery) for five years, and PC
 186.22(b) (gang enhancement) for ten years, for a total of 15 years.” Electronic Case Filing
 Number (“ECF No.”) 75 at 4. In light of this status update, the parties are ordered to provide a
 notification to the Court by September 30, 2021, whether the stay in this matter should be lifted
 or, if the stay should remain in place, what is left to be done in the state courts to exhaust the
 relevant claims. Also, if the issues raised in the Petition are resolved, Petitioner shall file the
 appropriate notice of dismissal by September 30, 2021.

         IT IS SO ORDERED.




  Page 1 of 1                       CIVIL MINUTES—GENERAL                   Initials of Deputy Clerk DC
